I think that it is very clear that if the plaintiff had any cause of action against the defendant, it would have been based upon the two facts: (1) That the alteration of the check from September 1st to August 1st was made before the check in the first instance was presented to the Bishopville bank for payment; and (2) that the Bishopville bank treated it as a check dated August 1st, in turning it down and reporting to the various banks through which it had passed, that the plaintiff did not at that time have on deposit a sufficient amount to meet it.
If those had been facts, undisputed, and the plaintiff had,in his complaint, counted upon them; I am inclined to think that there would thereby have been such a reflection upon his business methods as to have injured his credit and to have entitled him to "substantial but temperate" damages.
The evidence in the case and the argument of counsel for the plaintiff both unequivocally show that this was the theory upon which the plaintiff proceeded, and it must be conceded that there was sufficient evidence to justify a submission of the issue to the jury if the complaint had been based upon it. The fact that the Bishopville bank, upon the first presentation of the check for payment, returned it to its correspondent with the notation "N.S.F." (not sufficient funds), is strongly suggestive that at that time the alteration had been made; otherwise, if it had borne the original date of September 1st, it would have been returned as having been prematurely presented in August. Counsel for the plaintiff was particularly careful to elicit the fact that, on the check's return through the several banks, it bore that notation.
The complaint, however, very distinctly shows that the cause of action was based upon the circumstances connected with the last presentation of the check for payment when it was transmitted by the defendant directly to the Bishopville bank in the latter part of August, and paid on the 31st with funds deposited by the plaintiff after he had been notified, *Page 415 
and after the plaintiff communicated to the bank the fact that the date had been altered.
It is apparent from a reading of the complaint that there is no reference to the transactions in which the check was forwarded through the several banks, finally reached the Bishopville bank, was marked "N.S.F.," and returned to the correspondent bank with that notation. The allegation is that after it was later sent directly to the Bishopville bank, it was returned with the annotation "N.S.F.," presumably to the defendant who had sent it to the Bishopville bank.
The cashier testified that he received the check at the end of its first voyage, about the 11th. So that manifestly the plaintiff is relying upon what happened after that time and as a consequence of the treatment of the check by the Bishopville bank, which it is shown could not possibly have injured the plaintiff, as the bank then did not turn it down but held it until it was paid.
The objection that the evidence does not support the cause of action alleged in the complaint, I think is sufficiently presented by the defendant's 12th exception.
But assuming that the complaint counts upon the cause of action which the evidence tends to sustain, I think that the Circuit Judge was in error in charging that the premature presentment of a post-dated check constituted a reflection upon the credit of the drawer. It is held in 2nd Morse on Banking (6th Ed.), Sec. 456, 8 C.J., 106, that a postdated check is the same thing as a bank draft, payable on demand at or after the date of its date; it is subject to acceptance by the bank, and if certified is equivalent to a deposit of money; it is possible that a postdated check may be presented for such purpose and if the bank should decline to pay or to accept or to certify, relying upon its right to withhold payment until the maturity of the check, I do not see how the drawer of the check could in anywise be injured thereby. Unquestionably the payee of a postdated check has the right to present *Page 416 
it before maturity; if so, there can result no actionable wrong from that fact alone.
While, as I have stated, the evidence that the alteration was made before the check was placed with the Columbia bank, in the first instance, for collection, is persuasive, it was not a conceded fact in the case, and there is no direct evidence to that effect from any officer of the Bishopville bank.
The effect of the charge was to render that issue of no consequence; it justified the jury in finding for the plaintiff in either event. If the check was altered between the date of its first transmission and return and the last direct transmission to the Bishopville bank, the premature presentation could not per se have been an actionable wrong or a wrong at all.
The judgment below, in my opinion, should be reversed.